DETAILED ACTION
This Final Office Action is in response to amendments filed 6/21/2022.
Claims 1, 4, 8, and 11 have been amended.
Claims 1-17 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 6/21/2022, the objection of claim 11 has been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 6/21/2022, the rejections of claims 1-3 and 8-17 under 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been in applied in combination to teach the contended claimed features.
Additionally, there are no claimed relationships between the comparison step and the determination of a wear condition step; therefore, prior art may be reasonably combined to teach these features separately. Providing amendments that incorporate relationships between elements is advised to overcome the combinations of the applied prior art.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2011/0213529 A1), hereinafter Krause, in view of Nagahiro et al. (US 6,470,606 B1), hereinafter Nagahiro, and Behmlander et al. (US 2016/0376771 A1), hereinafter Behmlander, and Stratton et al. (US 6,253,136 B1), hereinafter Stratton.
Claim 1
Krause discloses the claimed method for measuring wear of a cutting edge of a blade of a work vehicle (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106). The measurement of wear in Krause is taught by the determined changes in the first desired position 200 and second desired position 202 associated with the right edge 110 and left edge 112 of the cutting edge 108 of implement 106. 
Krause further discloses that the claimed method comprises providing the work machine with a right hydraulic cylinder and a left hydraulic cylinder (see at least ¶0017-0018, with respect to Figure 2, depicting hydraulic lift actuators 114 on each side of the implement 106). 
Krause further discloses that the claimed method comprises measuring a calibration position measurement (i.e. previous first and second relative desired positions) of the blade with the cutting edge attached 5thereto (see at least ¶0036, 0041, regarding the previous first and second relative desired positions are determined for comparison), and measuring a blade position measurement (i.e. first and second relative desired positions) of the blade in a measurement position after the calibration position measurement is measured (see at least ¶0036, 0041, regarding that the first and second relative desired positions are determined, so as to be compared with previous first and second relative desired positions). While Krause discloses the use of hydraulic cylinder position sensors as part of sensor 300 in ¶0023 and that controller 304 determines the desired positions 200, 202 in ¶0026-0027, Krause does not specifically disclose the method of determining the desired positions 200, 202 by measuring the position of the right cylinder and the position of the left cylinder. However, it would have been obvious to determine the right and left positions on the cutting edge of a blade using right and left cylinder positions, given that the hydraulic cylinders control the position of the blade (see ¶0017-0018 of Krause).
For example, Nagahiro teaches the known technique of determining the position of a cutting edge 26 (similar to the cutting edge taught by Krause) of a blade 3 from the position of a lift cylinder 12 (see col. 6, lines 25-34), where a pair of lift cylinders 12 (similar to the right cylinder and left cylinder taught by Krause) are provided on the right and left sides of the vehicle body 1 (see col. 4, lines 11-24, with respect to Figure 1). 
Since the systems of Krause and Nagahiro are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to measure the calibration position measurement and the blade position measurement by measuring the position of the right cylinder and the position of the left cylinder, in the same manner that Nagahiro determines the position of a cutting edge of a blade from the position of a lift cylinder, where a pair of lift cylinders are provided on the right and left sides of the vehicle body, with the predictable result of using the known relationship of the position of the lift cylinder to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro). 
Krause further discloses that the claimed method comprises comparing the blade position measurement to the calibration position measurement (see at least ¶0036, 0041, regarding the comparison of the first and second relative desired positions to previous first and second relative desired positions).9
While Krause discloses determining a wear condition of the cutting edge of the blade (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106), Krause does not specifically disclose this determination of a wear condition as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement. However, it would have been obvious to further compare the wear condition to a threshold, so as to indicate whether cutting edge replacement is required, in light of Behmlander. 
Specifically, Behmlander discloses a similar system, e.g. motor grader described in ¶0014, in which the leading edge of the tool (similar to the cutting edge taught by Krause) experiences wear (see abstract). Behmlander further discloses that controller 70 automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element 34 (see ¶0023-0025), and thus, Behmlander discloses the determination of wear as either acceptable wherein the leading edge does not require replacement or unacceptable wherein the leading edge does require replacement.
In Krause, a wear condition is determined by comparison of blade edge positions with previous blade edge positions. In Behmlander, a wear condition is determined by measuring the distance to the leading edge of the tool (see ¶0020). However, it is the determination of wear as being either acceptable or unacceptable that is modified by Behmlander; therefore, the technique in which wear is determined does not influence this combination.
Since the systems of Krause and Behmlander are directed to the same purpose, i.e. determining wear of a cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to determine a wear condition of the cutting edge of the blade as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement, in the same manner that Behmlander automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element, with the predictable result of providing the operator an opportunity to schedule maintenance of the machine in advance of when the leading edge is worn so unevenly as to warrant replacement (¶0025 of Behmlander).
Behmlander further discloses that a visual alert of the determined wear condition is provided to the operator in ¶0025, and it may be considered inherent that the operator reflexively limits movement of the blade to prevent the blade from performing a grading operation when the alert indicates that the wear element 34 is worn out, given that the claim language does not indicate this step as being performed by a controller of the work vehicle. However, if this claimed feature is not inherently taught by Behmlander, Stratton is applied in combination with Behmlander to more clearly teach this known feature.
Specifically, Stratton discloses a similar system, e.g., earthmoving machine 302 with work implement 308, depicted as a blade (similar to the cutting edge taught by Krause and Behmlander) of a grader in Figure 3a. Stratton further discloses that when a failure of a component within the implement control system 102 is detected, where the implement control system 102 comprises cylinders 110, 112 used to control work implement 308, as described in col. 2, lines 2-23 (similar to when the wear condition of the cutting edge is unacceptable taught by the combination of Behmlander and Krause), limiting movement of implement 308 to prevent implement 308 from performing a grading operation (see col. 3, lines 6-50, with respect to Figure 4, regarding that in response to a failure within the implement control system in step 402, the blade is placed in a limp home position in step 404, such that the machine may move to an area to be serviced).
The detected failure of Stratton does not specifically include when the wear condition of the cutting edge is unacceptable; however, unacceptable wear of the blade reasonably corresponds to a failure, and given both Stratton and Behmlander teach the detected condition as requiring maintenance (see ¶0025 of Behmlander and col. 40-43 of Stratton), it would be reasonable for one of ordinary skill in the art to include the detection of when the wear condition of the cutting edge is unacceptable of Behmlander in the detected failures of Stratton.
Since the systems of Behmlander and Stratton are directed to the same purpose, i.e. determining maintenance for a grader, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Behmlander, such that when the wear condition of the cutting edge is unacceptable, limit movement of the blade to prevent the blade from performing a grading operation, in light of Stratton, with the predictable result of moving the blade into a position that will allow the machine to travel to a service area (col. 3, lines 18-20 of Stratton).
Claim 2
 13Krause further discloses providing the work vehicle with a circle side shift cylinder, a circle drive assembly, and a 15blade pitch actuator, each of which comprises a respective defined position (see at least ¶0017-0018, regarding the hydraulic mechanisms include one or more hydraulic lift actuators 114 and one or more hydraulic tilt actuators 116 for moving implement 106 in various positions, such as for tilting the implement 106 left or right (i.e. circle side shift cylinder) and pitching the implement 106 forward or backward (i.e. blade pitch actuator); ¶0023, regarding sensor 302 is associated with implement 106 and includes a rotation angle sensor (i.e. circle drive assembly)), and moving at least one of the circle side shift cylinder, a circle drive assembly, and a blade 17pitch actuator to measure the calibration position measurement and blade position measurement (see at least ¶0017-0018, regarding that the one or more hydraulic mechanisms move the implement 106, which includes a cutting edge 108 that extends between a first end 110 and a second end 112, as depicted in Figure 2 as being associated with desired positions 200, 202). The “circle drive assembly” is interpreted in light of the specification filed 5/15/2019, which defines the circle drive assembly as including a rotation sensor on page 15, lines 14-17.
Claim 3
 19Krause further discloses measuring one or more positions of the circle 20side shift cylinder, the circle drive assembly, and the blade pitch actuator in their respective defined 21positions (see at least ¶0023, 0039, regarding the hydraulic cylinder position sensor and rotation angle sensor).
Claim 823
Krause discloses the claimed method for measuring wear of a cutting edge of a blade of a work vehicle (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106). The measurement of wear in Krause is taught by the determined changes in the first desired position 200 and second desired position 202 associated with the right edge 110 and left edge 112 of the cutting edge 108 of implement 106.
Krause further discloses that the claimed method comprises measuring a calibration position measurement (i.e. previous first and second relative desired positions) of the blade while the blade is in a measurement position with a blade position sensor system of the work vehicle (see at least ¶0036, 0041, regarding the previous first and second relative desired positions are determined for comparison), and measuring a blade position measurement (i.e. first and second relative desired positions) of the blade in the measurement position with the blade position sensor system of the work vehicle after the calibration position measurement is measured (see at least ¶0036, 0041, regarding that the first and second relative desired positions are determined, so as to be compared with previous first and second relative desired positions).
While Krause discloses the use of hydraulic cylinder position sensors as part of sensor 300 in ¶0023 and that controller 304 determines the desired positions 200, 202 in ¶0026-0027, Krause does not specifically disclose the method of determining the desired positions 200 with a blade position sensor system of the work vehicle. However, it would have been obvious to determine the right and left positions on the cutting edge of a blade using sensors provided on the right and left cylinder positions, given that the hydraulic cylinders control the position of the blade (see ¶0017-0018 of Krause).
For example, Nagahiro teaches the known technique of determining the position of a cutting edge 26 (similar to the cutting edge taught by Krause) of a blade 3 from a potentiometer 37 (i.e. a blade position sensor system) installed on a lift cylinder 12 (see col. 6, lines 25-34), where a pair of lift cylinders 12 (similar to the right cylinder and left cylinder taught by Krause) are provided on the right and left sides of the vehicle body 1 (see col. 4, lines 11-24, with respect to Figure 1). 
Since the systems of Krause and Nagahiro are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to measure the calibration position measurement and blade position measurement with a blade position sensor system of the work vehicle, in the same manner that Nagahiro determines the position of a cutting edge of a blade from a potentiometer installed on a lift cylinder, where a pair of lift cylinders are provided on the right and left sides of the vehicle body, with the predictable result of using the known relationship of the position of the lift cylinder to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro). 
While Krause discloses that upon comparison of the blade position measurement to the calibration position measurement (see at least ¶0036, 0041, regarding the comparison of the first and second relative desired positions to previous first and second relative desired positions), determining a wear condition of the cutting edge of the blade (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106), Krause does not specifically disclose this determination of a wear condition as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement. However, it would have been obvious to further compare the wear condition to a threshold, so as to indicate whether cutting edge replacement is required, in light of Behmlander.
Specifically, Behmlander discloses a similar system, e.g. motor grader described in ¶0014, in which the leading edge of the tool (similar to the cutting edge taught by Krause) experiences wear (see abstract). Behmlander further discloses that controller 70 automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element 34 (see ¶0023-0025), and thus, Behmlander discloses the determination of wear as either acceptable wherein the leading edge does not require replacement or unacceptable wherein the leading edge does require replacement.
In Krause, a wear condition is determined by comparison of blade edge positions with previous blade edge positions. In Behmlander, a wear condition is determined by measuring the distance to the leading edge of the tool (see ¶0020). However, it is the determination of wear as being either acceptable or unacceptable that is modified by Behmlander; therefore, the technique in which wear is determined does not influence this combination.
Since the systems of Krause and Behmlander are directed to the same purpose, i.e. determining wear of a cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to determine a wear condition of the cutting edge of the blade as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement, in the same manner that Behmlander automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element, with the predictable result of providing the operator an opportunity to schedule maintenance of the machine in advance of when the leading edge is worn so unevenly as to warrant replacement (¶0025 of Behmlander).
Behmlander further discloses that a visual alert of the determined wear condition is provided to the operator in ¶0025, and it may be considered inherent that the operator reflexively prevents the blade from performing a grading operation when the alert indicates that the wear element 34 is worn out, given that the claim language does not indicate this step as being performed by a controller of the work vehicle. However, if this claimed feature is not inherently taught by Behmlander, Stratton is applied in combination with Behmlander to more clearly teach this known feature.
Specifically, Stratton discloses a similar system, e.g., earthmoving machine 302 with work implement 308, depicted as a blade (similar to the cutting edge taught by Krause and Behmlander) of a grader in Figure 3a. Stratton further discloses that when a failure of a component within the implement control system 102 is detected, where the implement control system 102 comprises cylinders 110, 112 used to control work implement 308, as described in col. 2, lines 2-23 (similar to when the wear condition of the cutting edge is unacceptable taught by the combination of Behmlander and Krause), prevents implement 308 from performing a grading operation (see col. 3, lines 6-50, with respect to Figure 4, regarding that in response to a failure within the implement control system in step 402, the blade is placed in a limp home position in step 404, such that the machine may move to an area to be serviced).
The detected failure of Stratton does not specifically include when the wear condition of the cutting edge is unacceptable; however, unacceptable wear of the blade reasonably corresponds to a failure, and given both Stratton and Behmlander teach the detected condition as requiring maintenance (see ¶0025 of Behmlander and col. 40-43 of Stratton), it would be reasonable for one of ordinary skill in the art to include the detection of when the wear condition of the cutting edge is unacceptable of Behmlander in the detected failures of Stratton.
Since the systems of Behmlander and Stratton are directed to the same purpose, i.e. determining maintenance for a grader, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Behmlander, such that when the wear condition of the cutting edge is unacceptable, prevent the blade from performing a grading operation, in light of Stratton, with the predictable result of moving the blade into a position that will allow the machine to travel to a service area (col. 3, lines 18-20 of Stratton).
Claim 9
1Krause further discloses that the claimed method comprises providing the work machine with a right hydraulic cylinder and a left hydraulic cylinder (see at least ¶0017-0018, with respect to Figure 2, depicting hydraulic lift actuators 114 on each side of the implement 106) and measuring a position of the right hydraulic cylinder and a position of the left hydraulic 2cylinder (see at least ¶0023, regarding sensor 302 includes a hydraulic cylinder position sensor, where a pair of hydraulic cylinders 114 are provided, as described in ¶0017-0018).
Krause further discloses that the claimed method comprises determining the calibration position measurement (i.e. previous first and second relative desired positions) and the blade position measurement (i.e. first and second relative desired positions) (see at least ¶0036, 0041, regarding that the first and second relative desired positions are determined, so as to be compared with previous first and second relative desired positions). While Krause discloses the use of hydraulic cylinder position sensors as part of sensor 300 in ¶0023 and that controller 304 determines the desired positions 200, 202 in ¶0026-0027, Krause does not specifically disclose the method of determining the desired positions 200, 202 from the positions of the right and left hydraulic cylinders. However, it would have been obvious to determine the right and left positions on the cutting edge of a blade using right and left cylinder positions, given that the hydraulic cylinders control the position of the blade (see ¶0017-0018 of Krause).
For example, Nagahiro teaches the known technique of determining the position of a cutting edge 26 (similar to the cutting edge taught by Krause) of a blade 3 from the position of a lift cylinder 12 (see col. 6, lines 25-34), where a pair of lift cylinders 12 (similar to the right cylinder and left cylinder taught by Krause) are provided on the right and left sides of the vehicle body 1 (see col. 4, lines 11-24, with respect to Figure 1). 
Since the systems of Krause and Nagahiro are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to determine the calibration position measurement and the blade position measurement from the positions of the right and left hydraulic cylinders, in the same manner that Nagahiro determines the position of a cutting edge of a blade from the position of a lift cylinder, where a pair of lift cylinders are provided on the right and left sides of the vehicle body, with the predictable result of using the known relationship of the position of the lift cylinder to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro). 
Claim 12
Krause further discloses providing the work machine with a circle side shift cylinder (see at least ¶0018, regarding the hydraulic actuators 114, 116 used to tilt the implement 106 left or right) and measuring a position of the circle side shift cylinder (see at least ¶0023, 0039, regarding the hydraulic cylinder position sensor). The hydraulic actuators 114, 116 that are used to tilt the implement 106 left or right may reasonably be interpreted as “a circle side shift cylinder” in light of the defined operation of the circle side shift cylinder on page 15, lines 8-9 of the specification.
While Krause discloses the use of hydraulic cylinder position sensors as part of sensor 300 in ¶0023 and that controller 304 determines the desired positions 200, 202 in ¶0026-0027, Krause does not specifically disclose the method of determining the desired positions 200, 202 based on the position of the circle side shift cylinder. However, it would have been obvious to determine the right and left positions on the cutting edge of a blade using the positions of the hydraulic actuators 114, 116, given that the hydraulic cylinders control the position of the blade (see ¶0017-0018 of Krause).
For example, Nagahiro teaches the known technique of determining the position of a cutting edge 26 (similar to the cutting edge taught by Krause) of a blade 3 from the position of a lift cylinder 12 (see col. 6, lines 25-34), where a pair of lift cylinders 12 (similar to the circle side shift cylinder taught by Krause) are provided on the right and left sides of the vehicle body 1 (see col. 4, lines 11-24, with respect to Figure 1). 
Since the systems of Krause and Nagahiro are directed to the same purpose, i.e. determining the position of the blade edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to measure the calibration position measurement and the blade position measurement based on the position of the circle side shift cylinder, in the same manner that Nagahiro determines the position of a cutting edge of a blade from the position of a lift cylinder, where a pair of lift cylinders are provided on the right and left sides of the vehicle body, with the predictable result of using the known relationship of the position of the lift cylinder to determine the cutting edge position of the blade (col. 6, lines 25-34 of Nagahiro). 
Claim 16
Krause further discloses that the calibration position measurement and the blade 10position measurement are made by a grade control system (see at least ¶0029-0030, regarding the first and second desired positions 200, 202 are used to calibrate a grade control system 306, where the first and second relative desired positions are compared to previous first and second relative desired positions, as described in ¶0036, 0041).
Claim 17
Krause further discloses 13providing a known point of reference (see at least ¶0029, regarding the first and second relative desired positions are defined relative to the reference position 132)14, and using the known point of reference in coordination with the grade control system to 15measure the calibration position measurement and the blade position measurement (see at least ¶0029-0030, regarding the first and second desired positions 200, 202 are used to calibrate a grade control system 306, where the first and second relative desired positions are compared to previous first and second relative desired positions, as described in ¶0036, 0041).
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Behmlander and Stratton.
Claim 4
Krause discloses the claimed method for measuring wear of a cutting edge of a blade coupled to a work vehicle (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106). The measurement of wear in Krause is taught by the determined changes in the first desired position 200 and second desired position 202 associated with the right edge 110 and left edge 112 of the cutting edge 108 of implement 106. 
Krause further discloses that the claimed method comprises:
measuring a calibration position measurement (i.e. previous first and second relative desired positions) of the blade with the cutting edge attached 5thereto (see at least ¶0036, 0041, regarding the previous first and second relative desired positions are determined for comparison);
measuring a blade position measurement (i.e. first and second relative desired positions) of the blade in a measurement position after the calibration position measurement is measured (see at least ¶0036, 0041, regarding that the first and second relative desired positions are determined, so as to be compared with previous first and second relative desired positions);
comparing the blade position measurement to the calibration position measurement (see at least ¶0036, 0041, regarding the comparison of the first and second relative desired positions to previous first and second relative desired positions).9
While Krause discloses determining a wear condition of the cutting edge of the blade (see at least ¶0031, regarding that the update of the control system 130 based on the comparison of measurements, so as to account for the change in first desired position 200 and/or second desired position 202 due to wear on the cutting edge 108 of implement 106), Krause does not specifically disclose this determination of a wear condition as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement. However, it would have been obvious to further compare the wear condition to a threshold, so as to indicate whether cutting edge replacement is required, in light of Behmlander.
Specifically, Behmlander discloses a similar system, e.g. motor grader described in ¶0014, in which the leading edge of the tool (similar to the cutting edge taught by Krause) experiences wear (see abstract). Behmlander further discloses that controller 70 automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element 34 (see ¶0023-0025), and thus, Behmlander discloses the determination of wear as either acceptable wherein the leading edge does not require replacement or unacceptable wherein the leading edge does require replacement.
In Krause, a wear condition is determined by comparison of blade edge positions with previous blade edge positions. In Behmlander, a wear condition is determined by measuring the distance to the leading edge of the tool (see ¶0020). However, it is the determination of wear as being either acceptable or unacceptable that is modified by Behmlander; therefore, the technique in which wear is determined does not influence this combination.
Since the systems of Krause and Behmlander are directed to the same purpose, i.e. determining wear of a cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krause, so as to determine a wear condition of the cutting edge of the blade as either acceptable wherein 10the cutting edge does not require replacement or unacceptable wherein the cutting edge does 11require replacement, in the same manner that Behmlander automatically determines notifications regarding wear by comparing signals received from sensors with predetermined thresholds of wear, where the notifications include a need to replace wear element, with the predictable result of providing the operator an opportunity to schedule maintenance of the machine in advance of when the leading edge is worn so unevenly as to warrant replacement (¶0025 of Behmlander).
Behmlander further discloses that a visual alert of the determined wear condition is provided to the operator in ¶0025, and it may be considered inherent that the operator reflexively prevents the blade from performing a grading operation when the alert indicates that the wear element 34 is worn out, given that the claim language does not indicate this step as being performed by a controller of the work vehicle. However, if this claimed feature is not inherently taught by Behmlander, Stratton is applied in combination with Behmlander to more clearly teach this known feature.
Specifically, Stratton discloses a similar system, e.g., earthmoving machine 302 with work implement 308, depicted as a blade (similar to the cutting edge taught by Krause and Behmlander) of a grader in Figure 3a. Stratton further discloses that when a failure of a component within the implement control system 102 is detected, where the implement control system 102 comprises cylinders 110, 112 used to control work implement 308, as described in col. 2, lines 2-23 (similar to when the wear condition of the cutting edge is unacceptable taught by the combination of Behmlander and Krause), prevent implement 308 from performing a grading operation (see col. 3, lines 6-50, with respect to Figure 4, regarding that in response to a failure within the implement control system in step 402, the blade is placed in a limp home position in step 404, such that the machine may move to an area to be serviced).
The detected failure of Stratton does not specifically include when the wear condition of the cutting edge is unacceptable; however, unacceptable wear of the blade reasonably corresponds to a failure, and given both Stratton and Behmlander teach the detected condition as requiring maintenance (see ¶0025 of Behmlander and col. 40-43 of Stratton), it would be reasonable for one of ordinary skill in the art to include the detection of when the wear condition of the cutting edge is unacceptable of Behmlander in the detected failures of Stratton.
Since the systems of Behmlander and Stratton are directed to the same purpose, i.e. determining maintenance for a grader, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Behmlander, such that when the wear condition of the cutting edge is unacceptable, prevent the blade from performing a grading operation, in light of Stratton, with the predictable result of moving the blade into a position that will allow the machine to travel to a service area (col. 3, lines 18-20 of Stratton).
Claim 6
Krause further discloses that the calibration position measurement and the blade 10position measurement are made by a grade control system (see at least ¶0029-0030, regarding the first and second desired positions 200, 202 are used to calibrate a grade control system 306, where the first and second relative desired positions are compared to previous first and second relative desired positions, as described in ¶0036, 0041).
Claim 7
Krause further discloses 13providing a known point of reference (see at least ¶0029, regarding the first and second relative desired positions are defined relative to the reference position 132)14, and using the known point of reference in coordination with the grade control system to 15measure the calibration position measurement and the blade position measurement (see at least ¶0029-0030, regarding the first and second desired positions 200, 202 are used to calibrate a grade control system 306, where the first and second relative desired positions are compared to previous first and second relative desired positions, as described in ¶0036, 0041).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Behmlander and Stratton, and in further view of Dandibhotla et al. (US 2017/0103506 A1), hereinafter Dandibhotla.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Nagahiro, Behmlander, and Stratton, and in further view of Dandibhotla.
Claims 5 and 15
The combination of Krause, Nagahiro, Stratton, and Behmlander does not further disclose providing a camera mounted to the work 21vehicle in a fixed position, the camera measuring the calibration position measurement and the 22blade position measurement.
Dandibhotla discloses a similar machine 10 that may be embodied as a motor grader (similar to the work vehicle taught by Krause) (see ¶0002) that provides a camera mounted to machine 10 in a fixed position (see at least ¶0016). Dandibhotla further discloses that the cameras monitor an area encompassing GET 24 connected along the cutting edge 26 of work implement 22 (see at least ¶0016), so as to determine wear (see at least ¶0018, 0015), and thus, the camera of Dandibhotla continuously monitors the ends of the cutting edge, similar to the measurement of the calibration position measurement and the blade position measurement taught by Krause.
 Since the systems of Krause and Dandibhotla are directed to the same purpose, i.e. measurement of wear of a cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement of the calibration position measurement and the blade position measurement of Krause with a camera measuring the calibration position measurement and the 22blade position measurement, in the same manner that Dandibhotla provides a camera mounted to machine in a fixed position, where the cameras monitor an area encompassing GET connected along the cutting edge of work implement, so as to determine wear, with the predictable result of providing a means of measuring the wear of a blade edge without wearing down sensors installed on the cutting edge itself (¶0004-0005 of Dandibhotla).
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Nagahiro, Behmlander, and Stratton, and in further view of Staade et al. (US 2015/0135866 A1), hereinafter Staade.
Claims 10 and 13
Krause discloses an embodiment of the claimed work vehicle as a motor grader in ¶0028, which inherently provides the work vehicle with a left saddle arm, a right saddle arm, and a saddle pin, given that these are known structures associated with a motor grader. For example, Staade discloses this known structure associated with a motor grader, as depicted in Figure 1, where saddle 32 is depicted as having two separate arms and a pin.
Since the systems of Krause and Staade are directed to a motor grader, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor grader of Krause, so as to include the structure of a left saddle arm, a right saddle arm, and a saddle pin, in the same manner as the motor grader of Staade, with the predictable result of incorporating known structural features associated with a motor grader.
Krause further discloses 
providing the work vehicle with a circle 8side shift hydraulic actuator, a circle drive assembly, and a blade pitch hydraulic actuator (see at least ¶0017-0018, regarding the hydraulic mechanisms include one or more hydraulic lift actuators 114 and one or more hydraulic tilt actuators 116 for moving implement 106 in various positions, such as for tilting the implement 106 left or right (i.e. circle side shift cylinder) and pitching the implement 106 forward or backward (i.e. blade pitch actuator); ¶0023, regarding sensor 302 is associated with implement 106 and includes a rotation angle sensor (i.e. circle drive assembly)), 
moving one or more of the left saddle arm, right saddle arm, saddle pin, circle side shift 10hydraulic actuator, circle drive assembly, and blade pitch hydraulic actuator into a measurement 11position (see at least ¶0017-0018, regarding that the one or more hydraulic mechanisms move the implement 106, which includes a cutting edge 108 that extends between a first end 110 and a second end 112, as depicted in Figure 2 as being associated with desired positions 200, 202),
determining the calibration position measurement and the blade position measurement 13from the moving step (see at least ¶0026-0027, regarding the determination of the desired points 200, 202 on the cutting edge 108 of implement 106, where the first and second relative desired positions used in the comparison described in ¶0036, 0041 are derived from the desired positions 200, 202, as described in at least ¶0029). 
It is clear that the position in which the implement 106 is moved is directly related to desired points 200, 202 associated with cutting edge 108, as depicted in Figure 2; therefore, any determination of these points 200, 202 may be reasonably interpreted as being from the moving step. 
The “circle drive assembly” is interpreted in light of the specification filed 5/15/2019, which defines the circle drive assembly as including a rotation sensor on page 15, lines 14-17.
Claims 11 and 14
Krause discloses an embodiment of the claimed work vehicle as a motor grader in ¶0028, which inherently provides the work vehicle with a left saddle arm, a right saddle arm, and a saddle pin, given that these are known structures associated with a motor grader. For example, Staade discloses this known structure associated with a motor grader, as depicted in Figure 1, where saddle 32 is depicted as having two separate arms and a pin.
Since the systems of Krause and Staade are directed to a motor grader, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor grader of Krause, so as to include the structure of a left saddle arm, a right saddle arm, and a saddle pin, in the same manner as the motor grader of Staade, with the predictable result of incorporating known structural features associated with a motor grader.
Krause further discloses providing the work vehicle with a circle 8side shift hydraulic actuator, a circle drive assembly, and a blade pitch hydraulic actuator (see at least ¶0017-0018, regarding the hydraulic mechanisms include one or more hydraulic lift actuators 114 and one or more hydraulic tilt actuators 116 for moving implement 106 in various positions, such as for tilting the implement 106 left or right (i.e. circle side shift cylinder) and pitching the implement 106 forward or backward (i.e. blade pitch actuator); ¶0023, regarding sensor 302 is associated with implement 106 and includes a rotation angle sensor (i.e. circle drive assembly)).
Krause further discloses measuring a position of one or more of the left saddle arm, right saddle arm, saddle pin, 19circle side shift hydraulic actuator, circle drive assembly, and blade pitch hydraulic actuator into a 20measurement position into a measurement position (see at least ¶0023, 0039, regarding hydraulic cylinder position sensor and rotation angle sensor), and determining the calibration position measurement and the blade position measurement from the measuring a position step (see at least ¶0039-0040, with respect to steps 508, 510, and 512 of Figure 5, regarding the determination of the first and second relative desired positions from the “measuring step” performed in step 508).
The “circle drive assembly” is interpreted in light of the specification filed 5/15/2019, which defines the circle drive assembly as including a rotation sensor on page 15, lines 14-17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661